DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
Please note that any mention of a line number of a claim in this office action refers to the claims as they appear in the official claim listing in the image file wrapper (IFW), not to any claim as it may be reproduced below.
The drawings of January 29, 2021 are hereby accepted as FORMAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 3 of independent claim 3, the phrase, “a pipe for containing a dielectric” is indefinite and unclear in context as to whether the claim language is intended to mean that the “pipe” contains a dielectric, or, that the “pipe” is intended to contain a dielectric.  The claim language must be amended to be clear and definite on this point.
Each of dependent claims 2-11 is unclear, at least, in that it depends from unclear, independent claim 1.

Prior Art Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article, “The Rectangular Waveguide Board Wall Slot Array Antenna Integrated with One Dimensional Subwavelength Periodic Corrugated Grooves and Artificially Soft Surface Structure,” by Cheng Huang et al, hereinafter the Cheng Huang article.
The text of independent claim 1 is as follows:
“1. An apparatus, the apparatus comprising: a waveguide including: a pipe for containing a dielectric, the pipe defining an open end to a longitudinal direction through the pipe; an array of radiating slots through a surface of the pipe and in communication with the dielectric; and at least one parasitic groove separate from the pipe and with at least a portion of a length that is parallel to the array of radiating slots.”
Looking, first, to independent claim 1, the Cheng Huang et al article discloses, “An apparatus” (line 1), for example, noting the illustrated “apparatus” in Figure 1(c).
The claim 1, “waveguide” (line 2) is met in the Cheng Huang et al article by the rectangular waveguide board wall slot array antenna, for example, as illustrated in Figure 1(c).
The claim 1 “pipe for containing a dielectric” (line 3) is met in the Cheng Huang et al article by the structure in Figures 1(b) and 1(c) having eight slots, in which the “dielectric” could be air, noting paragraph [0015] of the specification of this application (page 5) at lines 5-6.
The claim 1 limitation, “the pipe defining an open end to a longitudinal direction through the pipe” (lines 3-4) in met in the Cheng Huang et al article by the slotted structure in Figures 1(b) and 1(c) having an open end that is opposite a short-circuit end.
The claim 1, “array of radiating slots through a surface of the pipe and in communication with the dielectric” (lines 5-6) is met in the Cheng Huang et al article by the array of eight slots in each of Figures 1(b) and 1(c).
The claim 1, “at least one parasitic groove separate from the pipe and with at least a portion of a length of that is parallel to the array of radiating slots” (lines 7-8) is met in the Cheng Huang et al article by any one of the “1D periodic corrugated structures,” as illustrated, for example, in Figures 1(b) and 1(c) running parallel to the array of eight slots and located on both sides of the array of eight slots.
In that each and every claimed feature in independent claim 1 is plainly disclosed in the Cheng Huang et al article, independent claim 1 is anticipated by the Cheng Huang et al article.
Next, looking to the further limitations of dependent claim 2, “the at least one parasitic groove” that is “spaced a first distance from the array of radiating slots to suppress grating lobes in the antenna pattern” is met in the Cheng Huang et al article by any one of the “1D periodic corrugated structures,” as illustrated, for example, in Figures 1(b) and 1(c) running parallel to the array of eight slots at particular distances and located on both sides of the array of eight slots.  It is noted that the Cheng Huang et al article discloses, “the side and back lobe level of this antenna are also significantly reduced by 6 dB and 10 dB, respectively” (page 358, first full paragraph at lines 9-10).
Now, regarding the further limitations of dependent claim 3, the further limitations, “wherein the at least one parasitic groove has a depth less than a depth of the pipe” is met by the Cheng Huang et al article, noting the relative depths illustrated in Figure 1(a), and noting, for example, the text of the body of section 2 on page 358, especially lines 1-3, where only the “centre of the thin metallic film is perforated.”
The further limitations of dependent claim 4 are met by the Cheng Huang et al article in that Figure 1(a) shows that the parasitic groove depths are all the same.
Similarly, the further limitations of dependent claim 5 are met by the Cheng Huang et al article in that Figure 1(a) shows that the parasitic grooves are all of the same width.
With reference to the further limitations of dependent claim 6, these are met by the Cheng Huang et al article  in that Figures 1(b) and 1(c) illustrate a closed, short-circuit end, and, in that the end opposite the closed, short-circuit end is open.
Now, as for the further limitations of dependent claim 7, these are met by the Cheng Huang et al article in that Figure 1(c) shows all of the grooves extending “along an entire length of the array of radiating slots.”
In a similar way, the further limitations of dependent claim 8 are met by the Cheng Huang et al article in that Figure 1(c) shows all of the grooves extending “beyond a length of the array of radiating slots.”
The further limitations of dependent claim 9 are met by the Cheng Huang et al article in that any groove in Figure 1(c) in addition to that in view in the rejection of independent claim 1 meets the claim 9 limitations.
The further limitations of dependent claim 10 are met by the Cheng Huang et al article in that the “at least one parasitic groove” in claim 1 could be on one side of the slot array in Figure 1(c) of the reference, and the claim 10 “other parasitic groove” could be on the other side of the slot array.  That is to say, one parasitic groove could be to the right of the slot array, and the other parasitic groove could be to the left of the slot array.
The further limitations of dependent claim 11 are met by the Cheng Huang et al article in that the “longitudinal direction” would be the major axis of the waveguide in Figure 1(c) of the article, and in that the “propagation direction associated with the waveguide would be along that same major axis of the waveguide.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over the article, “The Rectangular Waveguide Board Wall Slot Array Antenna Integrated with One Dimensional Subwavelength Periodic Corrugated Grooves and Artificially Soft Surface Structure,” by Cheng Huang et al, hereinafter the Cheng Huang article, in view of Izadian et al (‘208).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of radar system and antenna systems.
The text of independent claim 12 is as follows:
“12. A system, the system comprising: a coupler; a transceiver operable upon actuation to interact with electromagnetic waves associated with the coupler; and a waveguide comprising: a pipe for capturing the electromagnetic waves and containing a dielectric, the pipe defining an open end to a longitudinal direction through the pipe; an array of radiating slots through a surface of the pipe and in communication with the dielectric; and at least one parasitic groove separate from the pipe and with at least a portion of a length that is parallel to the array of radiating slots.”  (Bold added).
Looking, first, to independent claim 12, in that the text above in bold is directed to claiming the same subject matter as is recited in independent claim 1, the remarks with respect to the bold text of claim 12 is substantially that made above with respect to claim 1.  As for the claim 12 limitation, “capturing the electromagnetic waves” (line 6), in that the Cheng Huang et al article discloses “a broad use of the antenna arrangement, “in a broad range of modern radar and communication systems due to its high efficiency, lightweight [sic], compact size and so on” (page 357, section 1, first paragraph at lines 1-3), it would have been obvious to one of ordinary skill-in-the-art to use the antenna arrangement of the Cheng Huang et al article in a radar or communication system “transceiver operable upon actuation to interact with electromagnetic waves” (claim 12 at line 3) for the advantages taught in that passage.
The claim 12 limitations of “a coupler” (line 2) and “associated with the coupler” (line 4) are not disclosed in the Cheng Huang et al article as modified above in being applied to independent claim 12.
Izadian et al (‘208) teaches the use of an antenna arrangement of the same general type as that in the Cheng Huang et al article with an automotive radar (e.g., paragraph [0024] at lines 1-4; paragraph [0027] at lines 1-4) for the advantages of eliminating the use of “complex beamforming.”  Thus, it would have been obvious to one of ordinary skill-in-the-art to use the antenna arrangement of the Cheng Huang et al article with a radar, as taught by the Cheng Huang et al article, and, further, with an automotive radar, as taught by Izadian et al (‘208), to obtain the advantages taught by the Cheng Huang et al article and by Izadian et al (‘208).  In this combination, the claim 12 “coupler” (line 2) and the claim 12 limitation “associated with the coupler” (line 4) would be met by the disclosed coupler in Izadian et al (‘208), noting, for example, paragraph [0062] at lines 1-2.
In that each and every claimed feature in independent claim 12 is met by the applied combination of the Cheng Huang et al article in view of Izadian et al (‘208) as set forth above, independent claim 12 is obvious over the applied combination of the Cheng Huang et al article in view of Izadian et al (‘208) as set forth above.
The further limitations of dependent claim 13 are met by the applied combination as set forth above for substantially the reasons set forth above with respect to dependent claim 2.
The further limitations of dependent claim 14 are met by the applied combination as set forth above for substantially the reasons set forth above with respect to dependent claim 3.
The further limitations of dependent claim 15 are met by the applied combination as set forth above for substantially the reasons set forth above with respect to dependent claim 4.
The further limitations of dependent claim 16 are met by the applied combination as set forth above for substantially the reasons set forth above with respect to dependent claim 5.
The further limitations of dependent claim 17 are met by the applied combination as set forth above for substantially the reasons set forth above with respect to dependent claim 6.
The further limitations of dependent claim 18 are met by the applied combination as set forth above for substantially the reasons set forth above with respect to dependent claim 7.
The further limitations of dependent claim 19 are met by the applied combination as applied above to independent claim 12 in that the applied combination includes an automotive radar.
The further limitations of dependent claim 20 are met by the applied combination as set forth above for substantially the reasons set forth above with respect to dependent claim 10.


Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kerr (‘762) is of general interest for disclosing a pipe-shaped slot antenna that uses dielectric filling, and, the patent, also, discloses the use of “pipe waveguide sections” (e.g., column 3, lines 43-48).
Scherzer et al (‘828) is of general interest for disclosing a pipe-shaped antenna that can use slotted waveguides, and that discloses grooves (paragraph [0034] at lines 1-9).
Each of Izadian et al (‘247) and Zhu et al (‘139) is of general interest for the disclosure related to the use of parasitic elements in a slot antenna array.
The Razmhosseini et al article is of general interest for the disclosure relating to the use of parasitic slot elements in a slotted waveguide antenna.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648